Exhibit 10.25
 
PUREDEPTH, INC.
AMENDMENT OF STOCK OPTION AGREEMENT
AMENDMENT NO. 2



THIS AMENDMENT No. 2 OF THE STOCK OPTION AGREEMENT is made by and between
PureDepth, Inc., a Delaware corporation (the “Company”), and Mark Yahiro (the
“Optionee”).
 
RECITALS


WHEREAS, the Optionee holds an option to purchase shares of the Company’s Common
Stock (the “Option”) pursuant to the Company’s 2006 Stock Incentive Plan (the
“Plan”), which was evidenced by a form of Stock Option Agreement (the “Option
Agreement”);
 
WHEREAS, the Option was subsequently amended by the parties on (“Amendment No.1)
in order to provide for a fixed exercise schedule for the Option and a fixed
resale schedule; and
 
WHEREAS, the parties wish to amend the Option such that exercised shares that
are not sold by Optionee during one calendar year may be sold in subsequent
years, as set forth below.
 
AGREEMENT


NOW, THEREFORE, the Company and the Optionee agree as follows:
 
1.            Definitions.  Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Option Agreement or the
Plan, as the case may be.
 
2.            Sale of Shares.  Subject to applicable law and the Company’s
insider trading and other policies, the Shares obtained on exercise of the
Option may not be sold more rapidly than pursuant to the Schedule indicated on
Schedule B, provided however that, any Shares obtained on exercise of the Option
that are permitted to be sold during any applicable calendar year, pursuant to
the limits of Schedule B, but are not sold during such year may be sold by
Optionee in subsequent years, and the Share sale limitations set forth on
Schedule B shall be adjusted to accommodate such Shares.
 
3.            Continuation of Other Terms.  Except as set forth herein, all
other terms and conditions of the Option Agreement shall remain in full force
and effect.
 
4.            Tax Consequences of Amendment.  The Optionee acknowledges that the
tax law applicable to stock options is complex and subject to change, and that
the Optionee is advised to consult with his or her tax advisor regarding the
consequences of Amendment No.1 and this Amendment No. 2, the subsequent exercise
of the Option and the disposition of shares acquired upon exercise of the
Option.
 
 
 

--------------------------------------------------------------------------------

 
5.            Applicable Law.  This Agreement shall be governed by the laws of
the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within the State
of California.



 
PUREDEPTH, INC.:
         
By: /s/ Jon McCaman
     
Jon McCaman
Date:  December 20, 2007
Title:   Chief Financial Officer and Secretary
         
OPTIONEE:
       
Date:  December 20, 2007
/s/ Mark Yahiro



 